Ón Motion for Rehearing.
HARPER, J.
Appellant has filed a motion for rehearing in which he earnestly insists that we erred in holding that 'proof of the general reputation of deceased was admissible, contending that he had made no attack on deceased in that respect. If not, of course, *572it would be error to admit evidence as to tide general reputation of deceased. But is be correct in saying be made no attack on deceased as a peaceable, law-abiding ciitzen? If appellant was making no attack on tbe reputation of tbe deceased as a peaceable, law-abiding man, wby does be testify that Sheriff Crane told bim that “Jernigan [deceased] was a bad man, and you will bave to watcb bim”; that Jack Nash told bim “that this man Jernigan was one among as bad men as there was in that' neck of tbe woods” ; that when tbe sheriff bad gone to see Jerni-gan tbe year before that Jernigan had got raw; and that if be (appellant) went down there be would have to watcb Jernigan? Wby does be introduce testimony of what be says Jernigan, deceased, said when be talked to bim about what it was claimed Jernigan bad said to tbe negro Nick Edwards, and Jernigan saying that be was going to kill Nick for telling bim (appellant)? Wby cLoes be introduce Nick Edwards to prove that jer-nigan bad said to bim, “Nick, we don’t allow any bullies down here; it seems to me that you put yourself up as a target trying to play bully,” and that be (Jernigan) would bet bim $50 be would not stay on tbe farm, and would give bim $50 if be did stay; that if he (Nick) did stay be would wake up in bell one of these mornings? Wby did appellant introduce E. K. Atwood, W. T. Nash, and Jack Nash all as witnesses to prove that they bad told bim (appellant) that Jernigan was a dangerous and violent man, and bave Mr. Jack Nash testify “that it was a dangerous country, a bad country, and that any man who would paste Wbitecap notices and dynamite a man’s property would shoot bim in tbe back; that Sheriff Crane bad said it was a hard country and a dangerous class of men who did these things, and bad told appellant that Jernigan was a bad man”? Wby bend all bis energies on tbis trial to prove, circumstantially at least, that Jernigan was connected with tbe Wbitecappers, if be was not attacking the character of Jernigan as a peaceable, law-abiding man? The record is replete with evidence of tbe character above stated, and it could not be and was not introduced for any purpose other than to cause tbe jury to think that Jernigan was a dangerous and violent man, and a violator of tbe law. If not, sucb evidence bad no place in tbis record; for it was in no way connected with tbe circumstances of tbe killing other than to show the character of man appellant was dealing with at the time be shot bim. To say that tbe appellant could make tbis character of attack on deceased’s reputation, and tbe state could not meet it with legitimate evidence, is, to our mind, but to state an absurdity. Jernigan’s mouth was closed by death, and to permit these men to testify that be was a dangerous man, a bad man, a violent man, and bis neighbors, men who bad known bim for years, would not be permitted to testify as to tbe general character be had established in their midst, would not be just to tbe dead man. His life was as dear to bim as is tbe liberty of appellant to bim. Courts are organized and conducted that the truth may be known; the witnesses are introduced, and then tbe jury can determine whether or not'those who said deceased was a bad man, a dangerous man, and a violent man, or those who said bis general reputation was that of a peaceable, law-abiding citizen, are entitled to most credit. Appellant says tbis is tearing down tbe bulwarks of tbe law. But we hardly think so. Tbis question was discussed in tbe case of I-Iysaw v. State, 155 S. W. 942, and it was beld:
“We think that, where the appellant puts the reputation of the deceased in issue on this subject by evidence either of his general reputation to that effect, or by specific acts showing it, then it would be proper for the state to rebut this by showing that his reputation * * * was not as attempted to be shown by such evidence, but his character was that of a peaceable, quiet, and law-abiding man.”
In Bullock v. State, 165 S. W. 200, this court said:
“Certainly, when an appellant is permitted to so attack a deceased, the state should then be permitted, if it could, to introduce proof to rebut such evidence. * * *. The state * * * unquestionably has the right to meet this proof by showing that the general reputation or character of a deceased was that of a quiet, peaceable, and law-abiding man, and not the reverse, as attempted to be shown by an appellant.”
Tbis question is also discussed in Johnson v. State, 167 S. W. 733, and Darnell v. State, 58 Tex. Cr. R. 594, and in botb cases sucb testimony is beld to be admissible, when tbe appellant injects into tbe case tbe issue of tbe character of deceased. This is not only the rule in tbis court, but sucb has been beld to be tbe rule in civil cases by our Supreme Court in Tex. & Pac. Ry. v. Raney, 86 Tex. 363, 25 S. W. 11, and our Courts of Civil Appeals in Texas Cent. Ry. Co. v. Weideman, 62 S. W. 810. And not only is it tbe rule in tbis state in botb civil and criminal courts, but it is the rule generally adhered to, as evidenced by tbe opinions in tbe following cases: Lewis v. State, 35 Ala. 380; People v. Ah Fat, 48 Cal. 61; Central Ry. Co. v. Dodd, 83 Ga. 507, 10 S. E. 206; Clackner v. State, 33 Ind. 412; State v. Fruge, 44 La. Ann. 165, 10 So. 621; Vernon v. Tucker, 30 Md. 456; Russell v. Coffin, 8 Pick. (Mass.) 143; People v. Hulse, 3 Hill (N. Y.) 309; State v. Roe, 12 Vt. 93; George v. Pilcher, 28 Grat. (Va.) 299, 26 Am. Rep. 350. When tbe appellant first offered evidence that deceased was a bad man and a violent man, then the state could meet that evidence by testimony tending to show that be was not a bad man and a dangerous man, but a peaceable, law-abiding citizen.
Tbe only other question raised in appellant’s motion for rehearing is that tbe court erred in bis charge in presenting tbe law of self-defense. Tbis was thoroughly discussed in tbe original opinion, and we do not *573deem it necessary to do so again, as our opinion on that question is not changed. The court aptly presented both the theory of the defendant and the state, and told the jury the defendant should be given the benefit of a reasonable doubt on this issue.
The motion for rehearing is overruled.